                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV19-07482-DOC (AS)                                            Date      January 31, 2020
 Title             Ramon Arroyo v. Andrew Saul, Commissioner of Social Security




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                   N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                     N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



       On September 13, 2019, the Court issued an Order Re: Procedures in Social Security Case (“CMO”)
(Docket Entry No. 12) and ordered that the agency electronically serve the administrative record on Plaintiff
within 90 days from service of the complaint. At the time of such service government counsel was to file
a Notice of Service with the Court. As of today, however, defendant’s counsel has failed to file a Notice
of Service with the Court or a request for an extension of time in which to do so.

        The Court ORDERS defendant to promptly serve the administrative record on Plaintiff in accordance
with the Court’s Order Re: Procedures in Social Security Case within five (5) days of the date of this Order.
All other deadlines of the CMO remain in effect.




                                                                                            0       :     00
                                                               Initials of Preparer               AF



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
